Citation Nr: 0634386	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claim of 
entitlement to service connection for a left knee condition 
on the basis that new and material evidence had not been 
submitted.  The veteran perfected a timely appeal of this 
determination to the Board.  In a January 2006 Supplemental 
Statement of the Case, the RO reopened the veteran's service 
connection claim, and denied it on the merits.

Even though the RO reopened and adjudicated the veteran's 
left knee claim on the merits, the Board must first determine 
that new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In June 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board in Detroit, Michigan.  The veteran's testimony on that 
occasion has been associated with his claim's file.


FINDINGS OF FACT

1.  The May 1996 rating decision denying service connection 
for a left knee condition is final.

2.  The evidence received since the May 1996 rating decision 
relates to the unestablished fact that the veteran currently 
suffers from a left knee condition that was related to his 
term of military service and raises a reasonable possibility 
of substantiating the veteran's previously denied service 
connection claim.

3.  The evidence of record demonstrates that the veteran's 
current left knee condition is the result of a medial 
meniscus tear that was not related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a left knee condition.  38 
U.S.C.A. §§ 5108, 7105 (West 2002);      38 C.F.R. § 3.156(a) 
(2006).

2.  A left knee condition was not incurred in or aggravated 
by service.
38 U.S.C.A. §§ 1131, 1132, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
November 2005 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his service connection claim and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board notes that given the favorable action taken below 
with respect to the issue of whether new and material 
evidence has been submitted to reopen the veteran's service 
connection claim, no discussion of the VCAA with respect to 
that issue is required.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA 
orthopedic examinations from 1996 and 2005, an orthopedic 
examination from the veteran's private physician, VA medical 
treatment records, the veteran's testimony before the Board, 
and written statements by the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II.  New and Material Evidence

The veteran's claim of service connection was previously 
denied in a May 1996 rating decision by the RO, and that 
decision became final.  The denial was on the basis that the 
evidence was insufficient to support a contention that the 
veteran currently suffered from a left knee condition that 
was related to his term of military service.

Even though the RO in its January 2006 Supplemental Statement 
of the Case found that new and material evidence had been 
submitted to reopen the claim, the Board must first determine 
that new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. §5108, which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In this case, the veteran submitted a January 2004 private 
orthopedic examination that diagnosed the veteran with 
posterior horn tear of the left knee medial meniscus, which 
was a diagnosis not previously given to the veteran.  While 
not indicating an opinion as to whether such condition was 
related to service, the examination report noted in the 
subjective history that the veteran reported pain since an 
in-service incident in 1979, and that he was unsure if he 
twisted his knee at the time of the incident.

The Board finds that this January 2004 examination report 
relates to the unestablished fact that the veteran currently 
suffers from a left knee condition that was related to the 
term of military service and raises a reasonable possibility 
of substantiating the veteran's previously denied service 
connection claim.  Accordingly, the Board concludes that new 
and material evidence has been submitted to reopen the 
veteran's claim of service connection for a left knee 
condition.

III.  Service Connection

The veteran argues that he is entitled to service connection 
for a left knee condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1132.

In the instant case, no left knee disability is noted on 
entrance examination.  The veteran's knee is therefore 
presumed to have been in sound condition when he entered into 
military service.

The veteran's service medical records are positive for 
complaints and treatment of left knee problems.  In September 
1978, the veteran was diagnosed as having bilateral crepitus 
and pain on patella mobilization.  In September 1978, the 
veteran was noted to have fallen into a thorn bush, and to 
have had thorns removed from his knee.  In October 1978, the 
veteran complained of bilateral knee pain.  In February 1979, 
the veteran was treated for bilateral knee pain, where he was 
found to have a normal knee examination, and was assessed as 
having chondromalacia.

The record is negative for any post-service medical treatment 
of the left knee until the veteran was afforded a VA 
orthopedic examination in March 1996, in connection with his 
original service connection claim.  On examination of the 
left knee, the veteran was noted to have minimal swelling, 
infrapatellar fullness, and no effusion.  He was also noted 
to have: a slightly abnormal gait; loud crepitation and 
popping in the left knee, especially with flexion to 
extension activity; collateral ligaments intact; and ability 
to toe and heel walk short distance with discomfort 
expressed.  There was patellar tenderness clearly 
demonstrated to palpation with near subluxation demonstrated.  
The veteran was diagnosed as having chronic left knee 
arthralgias secondary to previous injury, resulting in 
instability, followed by multiple puncture wounds secondary 
to poisonous thorns, left knee requiring surgical removal, 
progressive arthralgias, intermittent swelling with 
instability secondary to patellofemoral dysfunctional 
syndrome secondary to chrondromalacia.

In January 2004, the veteran was evaluated by his private 
physician.  The veteran was found to have neutral leg 
alignment, left knee range of motion 0 to 135 degrees, and 
trace joint effusion.  There was no erythema, ecchymosis or 
soft tissue swelling present.  On patellofemoral examination, 
he was found to have positive crepitation, and nontender 
peripatellar region.  On meniscal testing, the veteran had 
tender medial joint line, nontender lateral joint line, and 
McMurray's testing was negative.  There was mild narrowing of 
medial joint space.  Magnetic resonance imaging (MRI) testing 
showed posterior horn tear of the left knee medial meniscus.  
The veteran was diagnosed as having left knee medial meniscal 
tear.

The veteran was afforded a VA examination in December 2005, 
to determine the nature and etiology of any left knee 
condition.  On examination, it was noted that the veteran did 
not complain of pain during walking in the examining room and 
that squatting was possible with out any pain and there was 
no knee brace.  On examination of the left knee, appearance 
was normal, patellar position was normal with no effusion, 
and ligaments were stable.  McMurry, drawer and Lachman tests 
were all negative.  Range of motion was 0 to 140 degrees in 
both active and passive tests, and quadricep muscle tone was 
good.  X-rays of the left knee were found to be normal.  MRI 
of the left knee showed an oblique tear involving the 
posterior horn of the medial meniscus.  The quadriceps and 
patellar tendons were unremarkable, and there was no evidence 
of joint effusion.  The diagnosis was medial meniscus tear, 
left knee, without significant clinical findings.  

The December 2005 VA examiner's opinion was that the 
veteran's current left knee disability was less likely than 
not a result of his military service.  To support this 
conclusion, the examiner explained that the type of injury 
the veteran had was inconsistent with any traumatic cartilage 
injury.  The examiner also noted that if the torn meniscus 
had been present for so many years without being addressed by 
surgeons or physicians, there would be more degenerative 
changes found in the knee joint, which was not the case.

In light of the above evidence, and particularly considering 
the etiology opinion of the December 2005 VA examination 
report, the Board concludes that a preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a left knee condition.

The Board notes that the March 1996 VA examination report 
diagnosed the veteran as having a knee condition secondary to 
previous injury, resulting in instability, followed by 
multiple puncture wounds secondary to poisonous thorns, left 
knee requiring surgical removal, progressive arthralgias, 
intermittent swelling with instability secondary to 
patellofemoral dysfunctional syndrome secondary to 
chrondomalacia.  The Board furthermore notes that the 
veteran's service medical records are positive for a 
diagnosis of chrondomalacia.

However, the Board finds the December 2005 VA examination 
report to be more probative than the March 1996 VA report.  
First, the claims file was reviewed by the VA examiner prior 
to the December 2005 examination, and this is clearly 
indicated in the report and specific reference to the record 
is made in the report.  There is no indication of claims 
folder review in the March 1996 report.  Second, the December 
2005 report included a MRI test results, which ultimately 
provided the basis for the diagnosis of left knee medial 
meniscus tear.  The March 1996 report did not include MRI 
testing.  Third, the diagnosis of the veteran's left knee 
condition being due to a medial meniscus tear in the December 
2005 report is consistent with that of the veteran's January 
2004 private examination report.  Finally, the December 2005 
report is more current than the March 1996 report, and thus 
both more accurately reflects the current condition of the 
veteran's left knee and has the benefit of all of the 
information and evidence that became available between March 
1996 and December 2005.

Therefore, the Board determines that the veteran's current 
left knee condition is most likely the result of a medial 
meniscus tear that was not related to service.  Accordingly, 
service connection is not warranted in this case.

Although the veteran may believe that he currently suffers a 
left knee disability due to his service, he is not competent 
to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a left knee 
condition is reopened; the appeal is granted to this extent 
only.

2.  Entitlement to service connection for a left knee 
condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


